DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 9-11, 14, 16-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 2, 9, and 16, the claim recites “a product identifier, and a location identifier”.  This claim lacks antecedent basis as the claim has previously define “one or more product identifiers” and “associating …each of the one or more product identifiers … with the at least one location identifier”.  It is unclear if applicant is attempting to define new elements, or attempting to refer to previously defined elements.  For examination purposes this claim limitation has been construed to mean –wherein each record of the plurality of records comprises a respective product identifier, 

With regard to claim 4, 11, and 18, the claim recites “determining a per-unit cost” twice.  This claim limitation lacks antecedent basis.  Each unique claim label is expected to refer to a single unique claim element.  Using the same label “per-unit cost” for both the product identifiers and the substitute product identifiers render the meaning of the claim unclear as it is difficult to determine which per-unit cost is being referenced.  For examination purposes this claim limitation has been construed to mean – determining a product per-unit cost… determining a substitute per-unit cost--.  Claims 11 and 18 appear to recite substantially similar limitations and are rejected and have been interrupted using the same rational.

With regard to claims 4, 11, and 18, the claim recites “generating… the standardization construct …”.  This claim limitation lacks antecedent basis as the parent claim has already define generating the standardization construct.  The claims recite generating the same standardization construct twice, using two distinct generation requirements.  It is suggested that the claims be amended to make it clear that the second recitation of the standardization construct is further defining the original generation step, instead of being defines as two distinct generation steps.  For examination purposes this claim limitation has been construed to mean – wherein the 

With regard to claims 4, 11, and 18, the claim recites “the first product cluster”.  This claim limitation lacks antecedent basis.  For examination purposes this claim limitation has been construed to mean --the product cluster--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai [WO2011/125787] (citations made to machine translation provided) in view of Lidy [2013/0110838]

	With regard to claim 1, Ochiai teaches A method comprising: 
receiving, by a first computing device (Ochiai, ¶54 “server 1”), a plurality of records as the inventory record for the product (Ochiai, ¶65 “In the inventory EB123…. Inventory information indicating the inventory quantity is show for each store ID and the associated with an organization identifier (Ochiai, ¶65 “store ID”), wherein the organization identifier is associated as the store ID is associated with a deliverable area that determines which products are available to the user’s specific delivery address(Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”) with at least one location identifier (Ochiai, ¶64, “the deliverable area for a store”); 
determining, based on the plurality of records as the inventory record for the product (Ochiai, ¶65 “In the inventory EB123…. Inventory information indicating the inventory quantity is show for each store ID and the product ID of the product handled in the store identified by the store ID”), and …, a plurality of product clusters (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), wherein each product cluster of the plurality of product clusters (Ochiai, ¶191 “a product classification ID”) comprises one or more product identifiers identified by the plurality of records (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”); 
associating, based on the plurality of product clusters as the classification (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), each of the one or more product identifiers as the product ID(Ochiai, ¶193 “sets the product corresponding to the belonging product ID acquired here as a product that can be replaced with a missing product”) within each product cluster of the plurality of product clusters as the product ID is registered for each product classification ID (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”) with the at least one location identifier as the products are associated with the deliverable area for the associated store (Ochiai, ¶64, “the deliverable area for a store”; ¶65 “inventory DB… inventory information indicating the inventory quantity is shown for each store ID and the product ID of the products handled in the store);
generating, based on the associated one or more product identifiers within each product cluster of the plurality of product clutters as the product ID is registered for each product classification ID (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), a standardization construct (Ochiai, ¶143 “a correspondence confirmation email”), wherein the standardization construct is associated with the at least one location identifier as the contents of the email must include products that are able to be delivered to the user’s delivery area (Ochiai, ¶143, ¶145 “confirms the inventory quantity of the substitutable product in the inventory DB 123”); 
receiving, via a user interface (Ochiai, ¶60 “input/output interface”), a search query comprising the organization identifier (Ochiai, ¶141 “searches the inventory DB 123 based on the store ID of the order acceptance record and the product ID of the order”); and 
providing, at the user interface (Ochiai, ¶60 “input/output interface”), an adjustable visualization based on the standardization construct as displaying the email to the user (Ochiai, ¶143) wherein the confirmation email is adjusted to display out-of-stock warnings and present substitute items with proposals.  
Ochiai does not explicitly teach determining… and based on at least one of a hierarchical clustering operation or a k-means clustering operation.  Lidy teaches determining… and based on at least one of a hierarchical clustering operation or a k-means clustering operation (Lidy, ¶21 “the techniques of k-means clustering or hierarchical agglomerative clustering of data are well known in the state of the art”), a plurality of product clusters as clustering of data (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the classification of products into categories using the clustering techniques taught by Lidy as they are known means within the art for performing clustering of similar data (Lidy, ¶21).  The use of hierarchical grouping provides for faster access to organized groups (Lidy, ¶13).

With regard to claims 2, 9 and 16 the proposed combination further teaches wherein each record of the plurality of records comprises a product identifier (Ochiai, ¶65 “product ID”), a quantity (Ochiai, ¶65 “inventory quantity”), a date, and a location identifier as the store ID indicates the store where the product is located (Ochiai, ¶65 “store ID”).  

wherein determining the plurality of product clusters as the classification (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”) comprises: 
determining one or more substitute product identifiers for each of the one or more product identifiers (Ochiai, ¶66 “a product ID of the substitute product (referred to as “substitute product ID”) are registered for each product ID”); 
determining a plurality of attributes as the criteria used, such as being meat, or beef (Ochiai, ¶191 “product classification set by various criteria can be used.  For example, meat compose of beef, chicken, pork, etc. Can be classified as one product category… beef composed of beef shoulder loin, beef rib loin, beef rose and the like can be classified as one product category”) associated with each of the one or more product identifiers (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”); and 
determining, based on the plurality of attributes as the criteria used, such as being meat, or beef (Ochiai, ¶191 “product classification set by various criteria can be used.  For example, meat compose of beef, chicken, pork, etc. Can be classified as one product category… beef composed of beef shoulder loin, beef rib loin, beef rose and the like can be classified as one product category”) and the one or more substitute product identifiers as the other product IDs in the class (Ochiai, ¶66 “a product ID of the substitute product (referred to as “substitute product ID”) are registered for each product ID”; ¶191 “the product classification to which the product identified by the , a first product cluster as the product classification ID (Ochiai, ¶191).  

With regard to claims 4, 11 and 18 the proposed combination further teaches wherein generating the standardization construct comprises: 
determining a per-unit cost (Ochiai, ¶65 “selling price”) for each of the one or more product identifiers (Ochiai, ¶65 “product ID of the product”) associated with the first product cluster (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”); 
determining a per-unit cost (Ochiai, ¶65 “selling price”) for each of the one or more substitute product identifiers (Ochiai, ¶66 “a product ID of the substitute product (referred to as “substitute product ID”) are registered for each product ID”), based on the per-unit cost (Ochiai, ¶65 “selling price”) for each of the one or more product identifiers (Ochiai, ¶65 “product ID of the product”);4437826.0025U1 MCKP-1508 
generating a plurality of alternative transactions indicative of a cost differential (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the ordered quantity, the system control unit 14 refers to the selling price of each substitute product in the inventory DB123, and the selling price of the out-of-stock product.  Select the product with the smallest price difference from the product as an alternative product”); and 
generating, based on the plurality of alternative transactions and the cost differential (Ochiai, ¶146 “when there are a plurality of substitute products in stock for , the standardization construct as the proposal 525 in the email (Ochiai, ¶143 “a correspondence confirmation email”; ¶145 “When presenting the proposal 525”).  

With regard to claims 6 and 13 the proposed combination further teaches further comprising storing the standardization construct (Ochiai, ¶147 “when the system control unit 14 generates the correspondence confirmation email, the system control unit 14 sends the correspondence confirmation email to the email address registered in the member DB 121) in a database as the user’s terminal receiving the email (Ochiai, ¶147 “the user terminal 2 that receives the correspondence confirmation email”).  

	With regard to claim 8, Ochiai teaches A non-transitory computer-readable storage medium comprising computer- executable instructions that, when executed by a computing device, cause the computing device to: 
receive, by a first computing device (Ochiai, ¶54 “server 1”), a plurality of records as the inventory record for the product (Ochiai, ¶65 “In the inventory EB123…. Inventory information indicating the inventory quantity is show for each store ID and the product ID of the product handled in the store identified by the store ID”) associated with an organization identifier (Ochiai, ¶65 “store ID”), wherein the organization identifier is associated as the store ID is associated with a deliverable area that  with at least one location identifier (Ochiai, ¶64, “the deliverable area for a store”); 
determine, based on the plurality of records as the inventory record for the product (Ochiai, ¶65 “In the inventory EB123…. Inventory information indicating the inventory quantity is show for each store ID and the product ID of the product handled in the store identified by the store ID”), and …, a plurality of product clusters (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), wherein each product cluster of the plurality of product clusters (Ochiai, ¶191 “a product classification ID”) comprises one or more product identifiers identified by the plurality of records (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”); 
associate, based on the plurality of product clusters as the classification (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), each of the one or more product identifiers as the product ID(Ochiai, ¶193 “sets the product corresponding to the belonging product ID acquired here as a product that can be replaced with a missing product”) within each product cluster of the plurality of product clusters as the product ID is registered for each product classification ID (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by with the at least one location identifier as the products are associated with the deliverable area for the associated store (Ochiai, ¶64, “the deliverable area for a store”; ¶65 “inventory DB… inventory information indicating the inventory quantity is shown for each store ID and the product ID of the products handled in the store);
generate, based on the associated one or more product identifiers within each product cluster of the plurality of product clutters as the product ID is registered for each product classification ID (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), a standardization construct (Ochiai, ¶143 “a correspondence confirmation email”), wherein the standardization construct is associated with the at least one location identifier as the contents of the email must include products that are able to be delivered to the user’s delivery area (Ochiai, ¶143, ¶145 “confirms the inventory quantity of the substitutable product in the inventory DB 123”); 
receive, via a user interface (Ochiai, ¶60 “input/output interface”), a search query comprising the organization identifier (Ochiai, ¶141 “searches the inventory DB 123 based on the store ID of the order acceptance record and the product ID of the order”); and 
provide, at the user interface (Ochiai, ¶60 “input/output interface”), an adjustable visualization based on the standardization construct as displaying the email to the user (Ochiai, ¶143) wherein the confirmation email is adjusted to display out-of-stock warnings and present substitute items with proposals.  
determine… and based on at least one of a hierarchical clustering operation or a k-means clustering operation (Lidy, ¶21 “the techniques of k-means clustering or hierarchical agglomerative clustering of data are well known in the state of the art”), a plurality of product clusters as clustering of data (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the classification of products into categories using the clustering techniques taught by Lidy as they are known means within the art for performing clustering of similar data (Lidy, ¶21).  The use of hierarchical grouping provides for faster access to organized groups (Lidy, ¶13).

	With regard to claim 15, Ochiai teaches A system comprising: an interface (Ochiai, ¶54 “The user terminal 2 has a Web browser function”) configured to receive, by a first computing device (Ochiai, ¶54 “server 1”), a plurality of records associated with an organization identifier (Ochiai, ¶65 “store ID”), wherein the organization identifier is associated as the store ID is associated with a deliverable area that determines which products are available to the user’s specific delivery address(Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”) with at least one location identifier (Ochiai, ¶64, “the deliverable area for a store”); 
	a processor configured (Ochiai, ¶54 “server”) to: 
determine, based on the plurality of records as the inventory record for the product (Ochiai, ¶65 “In the inventory EB123…. Inventory information indicating the inventory quantity is show for each store ID and the product ID of the product handled in the store identified by the store ID”), and …, a plurality of product clusters (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), wherein each product cluster of the plurality of product clusters (Ochiai, ¶191 “a product classification ID”) comprises one or more product identifiers identified by the plurality of records (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”); 
associate, based on the plurality of product clusters as the classification (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), each of the one or more product identifiers as the product ID(Ochiai, ¶193 “sets the product corresponding to the belonging product ID acquired here as a product that can be replaced with a missing product”) within each product cluster of the plurality of product clusters as the product ID is registered for each product classification ID (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”) with the at least one location identifier as the products are associated with the deliverable area for the associated store (Ochiai, ¶64, “the deliverable area for a store”; ¶65 “inventory DB… inventory information indicating the ;
generate, based on the associated one or more product identifiers within each product cluster of the plurality of product clutters as the product ID is registered for each product classification ID (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), a standardization construct (Ochiai, ¶143 “a correspondence confirmation email”), wherein the standardization construct is associated with the at least one location identifier as the contents of the email must include products that are able to be delivered to the user’s delivery area (Ochiai, ¶143, ¶145 “confirms the inventory quantity of the substitutable product in the inventory DB 123”); 
the interface (Ochiai, ¶54 “The user terminal 2 has a Web browser function”) further configured to:
receive, via a user interface (Ochiai, ¶60 “input/output interface”), a search query comprising the organization identifier (Ochiai, ¶141 “searches the inventory DB 123 based on the store ID of the order acceptance record and the product ID of the order”); and 
provide, at the user interface (Ochiai, ¶60 “input/output interface”), an adjustable visualization based on the standardization construct as displaying the email to the user (Ochiai, ¶143) wherein the confirmation email is adjusted to display out-of-stock warnings and present substitute items with proposals.  
determine… and based on at least one of a hierarchical clustering operation or a k-means clustering operation (Lidy, ¶21 “the techniques of k-means clustering or hierarchical agglomerative clustering of data are well known in the state of the art”), a plurality of product clusters as clustering of data (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the classification of products into categories using the clustering techniques taught by Lidy as they are known means within the art for performing clustering of similar data (Lidy, ¶21).  The use of hierarchical grouping provides for faster access to organized groups (Lidy, ¶13).


Claims 5, 7, 12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai in view of Lidy and Levy [9830635].

With regard to claims 5 and 12 the proposed combination further teaches where the product is associated with the at least one location identifier (Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”).  Ochiai does not explicitly teach a plurality of rank levers.  Levy teaches generating a plurality of rank levers… as the scoring factors which are associated with each item (Levy, Column 15, lines 12-17 “The scoring factors database 240 can be configured to store factors and other information to enable the similarity score calculator 244 to analyze the attributes of a selected item 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the identification of the alternative products as taught by the proposed combination to make use of scoring factors as taught by Levy as it yields the predictable results of customizing the suggested alternative items to the user, thereby increasing the likelihood that the user will find the alternative item an appropriate replacement. 

With regard to claims 7, 14, and 20 the proposed combination further teaches wherein the adjustable visualization as the proposal 525 in the email (Ochiai, ¶143 “a correspondence confirmation email”; ¶145 “When presenting the proposal 525”) comprises one or more of a … indicative of the cost differential (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the ordered quantity, the system control unit 14 refers to the selling price of each substitute product in the inventory DB123, and the selling price of the out-of-stock product.  Select the product with the smallest price difference from the product as an alternative product”).  
Ochiai does not explicitly teach the adjustable visualization comprising one or more of a chart or a graph.  Levy teaches wherein the adjustable visualization comprises one or more of a chart or a graph (Levy, Column 4, lines 64-65 “show at least three different types of information using a single graph or chart”) indicative of the cost differential between (Levy, Column 5, lines 17-18 “the visualization 110 .
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the substitution proposal 525 taught by the proposed combination to display a graph as taught by Levy as it can be advantageous to illustrate additional differences or similarities between items, making it easier for the user to determine if a listed price difference may be explained by differing attributes of the products (Levy, Column 5, line 65 through Column 6, line 12).

With regard to claim 19 the proposed combination further teaches wherein the processor is further configured to generate … associated with the at least one location identifier (Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”) and to store the standardization construct (Ochiai, ¶147 “when the system control unit 14 generates the correspondence confirmation email, the system control unit 14 sends the correspondence confirmation email to the email address registered in the member DB 121) in a database as the user’s terminal receiving the email (Ochiai, ¶147 “the user terminal 2 that receives the correspondence confirmation email”).
Ochiai does not explicitly teach a plurality of rank levers.  Levy teaches generating a plurality of rank levers… as the scoring factors which are associated with each item (Levy, Column 15, lines 12-17 “The scoring factors database 240 can be configured to store factors and other information to enable the similarity score calculator 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the identification of the alternative products as taught by the proposed combination to make use of scoring factors as taught by Levy as it yields the predictable results of customizing the suggested alternative items to the user, thereby increasing the likelihood that the user will find the alternative item an appropriate replacement. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA L WILLIS/           Primary Examiner, Art Unit 2158